internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-130556-00 date date legend taxpayer plant seller parent director location commission state law order company company agreement a b c d plr-130556-00 -2- e f g h i j k l m n o p q r dear this letter responds to your request dated date and subsequent submission for a revised schedule of ruling amounts under 468a-3 i of the income_tax regulations for the taxpayer’s nuclear decommissioning fund fund because taxpayer recently acquired the plant from seller the required information for the schedule of ruling amounts was submitted on behalf of the taxpayer pursuant to sec_1_468a-3 the taxpayer has represented the following facts and information relating to the ruling_request taxpayer is a wholly-owned subsidiary of parent an exempt public_utility holding_company taxpayer acquired an undivided a percent interest in the plant on b from seller a public_utility that is a wholly-owned subsidiary of parent parent files a consolidated tax_return for itself and its subsidiaries under the audit jurisdiction of the director the plant is situated in location the collection of decommissioning costs for the plant is subject_to the regulatory jurisdiction of commission the operating license plr-130556-00 -3- for the plant is scheduled to expire in c the method for decommissioning the plant is the prompt removal dismantlement method on d the governor of state signed the law which mandates rate reductions for ratepayers in state and provides for open access to electric energy suppliers the law permits commission to approve restructuring plans submitted by electric utilities within state so long as the plans are consistent with the goals of the law on e seller filed a stipulation with commission outlining the seller’s proposals for implementing statute commission issued a summary order on f followed by a final order order on g adopting most of the proposals submitted in seller’s stipulation in order to implement order all of seller’s generation assets were sold to affiliated companies subject_to a three-year obligation in taxpayer to provide basic generating service to seller so that seller can serve those of its retail customers that choose not to purchase their power supply from other competing suppliers specifically as part of the restructuring the following entities among others were created a wholly-owned subsidiariy of parent company that operates as a generation holding_company and provides administrative and operating support to its subsidiaries a wholly-owned subsidiary of company taxpayer that holds and operates the nuclear generation assets formerly owned by seller including plant and a wholly-owned subsidiary of company company that purchases and markets all of the electric generation capacity and electric energy output of taxpayer as well as from other sources under the agreement seller transferred ownership of the plant the qualified and nonqualified decommissioning funds associated with the plant the nrc license for the plant and other nuclear generation assets to taxpayer taxpayer also assumed all of seller’s liability for decommissioning the plant these entities as single- member limited_liability companies are treated as divisions of parent and disregarded for federal_income_tax purposes for a period of three years expiring on h seller is required to provide basic generation service to its retail customers that do not choose to purchase power from other providers during this period company will sell capacity and energy to seller in order to support seller’s basic generation service obligation to its customers at fixed rates established by commission company may compete to sell capacity and energy to seller beyond h but such services would be subject_to regulatory approval pursuant to law seller will continue to collect decommissioning expenses from all customers in its service area through a non-bypassable societal benefits charge until at least i and pursuant to the terms of agreement will transfer the funds collected to taxpayer taxpayer and seller contemplate petitioning commission to extend the collection of the non-bypassable charge beyond i the taxpayer has proposed the following language be included by commission in a clarifying order plr-130556-00 -4- in determining the decommissioning costs for the plant the commission used an estimated base cost of j this base cost escalated annually at a rate of k percent results in a future decommissioning cost of l taxpayer represents that under the sec_468a regulations the defined funding_period extends m and the defined level_funding limitation period extends n the estimated_useful_life of the plant is o and the estimated period for which the fund will be in effect is p therefore the qualifying percentage is q percent the assumed after- tax_rate of return to be earned on the assets of the fund is r percent at the present time there are no proceedings before the commission that may result in an increase or decrease in the amount of decommissioning costs for the plant to be included in taxpayer’s cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within ½ months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the ½ month deadline for making a payment to a nuclear decommissioning fund must make such payment to plr-130556-00 -5- the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that in general the ruling_amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes plr-130556-00 -6- sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant we have examined the representations and the data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely upon these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and will be treated as an eligible_taxpayer under sec_1_468a-1 of the regulations only during such period as seller is authorized by commission to collect decommissioning costs from customers and is obligated to pay the amounts collected to taxpayer the commission has permitted the amount of decommissioning costs to be included in the seller’s cost of service for ratemaking purposes as plr-130556-00 -7- required by sec_1_468a-3 of the regulations for the period covered by this letter_ruling the taxpayer has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the taxpayer has determined that q percent is the qualifying percentage as calculated under sec_1_468a-3 of the regulations based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts with regard to the commission satisfies the requirements of sec_468a of the code approved schedule of ruling amounts approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective the rulings expressed herein are expressly conditioned on the clarifying order remaining in effect except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the societal benefits charge is includible in the gross_income of and deductible by any entity other than taxpayer the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the plr-130556-00 -8- director pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
